          Case 1:19-cv-09756-AJN Document 28 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              6/8/2020

 GARY THOMAS,
                                Movant,                        19-CV-9756 (AJN)

                    -against-                                 13-CR-0360-2 (AJN)
 UNITED STATES OF AMERICA,                                           ORDER
                                Respondent.

ALISON J. NATHAN, United States District Judge:

       In his most recent filing, Mr. Thomas states that he has been unable to view the four CD-

ROMs sent to him by his former counsel. Within one week of the date of this order, the

Government is hereby ordered to provide a timetable for when Mr. Thomas will be able to view

the CD-ROMs.

       The Clerk of Court is respectfully directed to mail a copy of this order to Mr. Thomas.



SO ORDERED.

 Dated:   June 8, 2020
          New York, New York

                                                              ALISON J. NATHAN
                                                            United States District Judge
